PER CURIAM.
This is an appeal and cross appeal from a final judgment of dissolution of marriage. All of the issues raised involve the equitable distribution plan fashioned by the trial court. While the trial court valued and distributed all the assets, it is impossible to ascertain the trial court’s intent concerning the responsibility for the marital liabilities (especially the first and second mortgage on the marital residence).
We are also unable to determine which debts the trial court considered to be marital. Under these circumstances, we must reverse and remand to the trial court for further proceedings as to the plan of equitable distribution. Trusheim v. Trusheim, 643 So.2d 686 (Fla. 2d DCA 1994).
ERVIN, MINER and WOLF, JJ„ concur.